DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Office Action is in response to the papers filed 8/23/2021.
The claims 1 and 13 have been amended. Claims 2-3, 7-12, 14, 16-18, 20, 25-27, and 29-34 have been cancelled.    
Response to Arguments
Applicant’s arguments, see Remarks, filed 8/23/2021, with respect to the claims as amended have been fully considered and are persuasive.  The Rejection of the claims has been withdrawn. 
Allowable Subject Matter
Claims 1, 4-6, 13, 15. 19, 21-24, 28, and 35 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The cited prior art taken singularly or in combination fails to anticipate or fairly suggest the limitation of the independent claim, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the features as presented in independent claim(s) with the allowable feature being: 
Claim 1: “An apparatus for forming an axial flux permanent magnet synchronous motor, comprising: a stator assembly including a plurality of stator poles spaced about a stationary stator shaft, the stator poles having a spacing approximately equal to or greater than a width of a single stator pole in the circumferential direction; and a rotor assembly adapted to rotate relatively to the stator assembly, the rotor assembly comprising a plurality of rotor poles of alternating magnetic polarity arranged for electrically communicating with a winding associated with each stator pole of the stator assembly; wherein a ratio of stator poles to rotor poles is less than 1:2.”
Claim 13: “An axial flux permanent magnet synchronous motor, comprising: a stator assembly including M stator poles spaced about a stator shaft, each comprising a winding; and a rotor assembly comprising N rotor poles of alternating magnetic polarity arranged for electrically communicating with the windings of the stator assembly to cause rotation of the rotor assembly relative to the stator assembly; wherein M/N is less than 0.5; and wherein at least one of the rotor poles has a width in a circumferential direction, and the stator pole and winding together have a diameter greater than the width.”
Claim 22: “An axial flux permanent magnet synchronous motor, comprising; a stator assembly including a plurality of stator poles spaced about a stator shaft, each comprising a winding; and a rotor assembly comprising a plurality of rotor poles of alternating magnetic polarity arranged for electrically communicating with the windings of the stator assembly to cause rotation of the rotor assembly relative to the stator assembly; wherein at least one of the rotor poles has a width in a circumferential direction, and the stator pole and winding have a combined diameter greater than the width.”
The examiner found no prior art satisfies all above conditions by itself or as combined during the prosecution period.
Therefore claims 1, 4-6, 13, 15. 19, 21-24, 28, and 35 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kim et al. (US 6005320) teaches a 2 phase BLDC motor having a stator and a rotor axially disposed opposite each other.
Van Hout et al. (US 5030864) teaches an electrical machine having a ratio of either 4:3 or 2:3 between poles and teeth.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHAD H JOHNSON whose telephone number is (571)272-1231.  The examiner can normally be reached on 9:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571-272-2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RASHAD H. JOHNSON
Examiner
Art Unit 2832



/RASHAD H JOHNSON/Examiner, Art Unit 2832